In this case — one for damages growing out of negligent delay in a shipment of cattle, certain witnesses on the trial were asked in substance to state the difference between the market value of the cattle in the condition in which they arrived at destination and that in which they would have arrived but for the negligence of the defendant. The witnesses, it appears, were qualified to give their opinion upon the subject, and the trial court permitted their answers to the questions. The Honorable Court of Civil Appeals for the Second District because of the admission of this testimony, among other grounds, reversed the judgment of the trial court and remanded the cause, Chief Justice Connor dissenting from the holding of the court as to the admissibility of the testimony. We granted the writ of error because of the dissent.
We have recently determined the same question in Texas 
Pacific Railway Company v. Prunty, 230 S.W. 396, holding such testimony as to market value to be admissible. That decision settles the question in this case.
This is the only ground of the reversal of the judgment by the Court of Civil Appeals which presents a question within our jurisdiction; and we have jurisdiction of this only because of the dissent. In addition to its holding upon this question, the Court of Civil Appeals reversed the judgment on account of the admission of other evidence, as to which the members of the court were agreed, and because in its opinion the evidence was insufficient to warrant the judgment. These latter questions are exclusively within the jurisdiction of the Court of Civil Appeals.
The case is withdrawn from the Commission of Appeals, to which it has been heretofore referred, and is here determined. We disapprove the holding of the Court of Civil Appeals on the testimony above indicated, but since it reversed the judgment of the trial court *Page 293 
upon other grounds as to which its jurisdiction is exclusive, its judgment is affirmed.
Affirmed.